       Case 1:20-cv-00146-SMV-JHR Document 29 Filed 04/24/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


LEO PACHECO,

      Plaintiff,

                                                          Case No. 1:20-cv-00146-SMV-JHR
v.

THOMAS ALLEN, MOLTZ CONSTRUCTORS
INC. and ZURICH AMERICAN INSURANCE
COMPANY,

      Defendants.

                                   CERTIFICATE OF SERVICE


        I hereby Certify that on the 24th day of April, 2020, Plaintiff’s Initial Disclosures were

emailed to:

Lucas Frank
Moses Dunn Farmer & Tuthill P.C.
P.O. Box 27047
Albuquerque, NM 87125
lucas@moseslaw.com
Attorney for Defendant Zurich

And

Anne L. Kemp
P.O. Box 93880
Albuquerque, NM 87199
akemp@guebertlaw.com
Attorney for Defendant Thomas Allen and Moltz Constructors.


                                                                Respectfully submitted,

                                                                _______________________
                                                                Sean M. FitzPatrick

                                                     1
          Case 1:20-cv-00146-SMV-JHR Document 29 Filed 04/24/20 Page 2 of 2




                                                                FitzPatrick Law, LLC
                                                                4801 All Saints Rd. NM
                                                                Albuquerque, NM 87120
                                                                Phone 505-400-0420
                                                                sfitzpatrick@fitzpatricklawllc.com




                                   CERTIFICATE OF SERVICE

          I hereby Certify that on the 24th day of April, 2020, I filed the foregoing Certificate of

Service electronically through the CM/ECF system, which will cause all parties or counsel of

record to be served by electronic means, as more fully reflected on the Notice of Electronic

Filing.

_____________________
Sean M. FitzPatrick




                                                    2
